           Case 1:21-cv-00138-GTS-DJS Document 6 Filed 02/11/21 Page 1 of 1

                             LAW OFFICES         OF   ROBERT GREENE
                                               11 BROADWAY
                                                 SUITE 615
                                           NEW YORK, N.Y. 10004
                                            (212) 943-4343 (T)
                                             (917) 793 4515 (f)
                                            rgreene9@me.com

                                                                           February 10, 2021


Ms. Patsy Harvey
Deputy Clerk,
U.S. District Court for the
Northern District of New York

VIA ECF

       RE: Oorah, Inc. vs. Schoharie County, N.Y., et al.
          NYND CASE NO. 1:21-cv-138 (GTS/DJS)


Dear Ms. Harvey:

        At your request I am writing to confirm that I, Robert L. Greene, listed as a counsel of record in
the above captioned action, am admitted to the bar of the United States District Court for the Northern
District of New York. My office is at 11 Broadway, New York, New York and my registration is at that
address. A copy of the “Attorney Information Lookup” report for me at that address is attached.

      I am of counsel to the firm of Storzer & Associates, P.C., located at 1025 Connecticut Avenue,
N.W., Washington D.C., and it is the address of that firm that is listed on the Complaint filed in this
case.

      When we spoke you indicated that you would correct the record of this case to indicate that I am
a member of the bar authorized to file papers, receive notices and appear in this action.

       Thank you very much for your attention to this matter.

                                                                    Respectfully,


                                                                    s/ Robert L. Greene
                                                                    Robert L. Greene
                                                                    Counsel to Oorah, Inc.
